Citation Nr: 1133619	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-30 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for partial paralysis of vocal cords (also referred to as throat condition).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1960 to November 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which in pertinent part, denied service connection for a throat condition.  In a letter dated in August 2006, the RO notified the Veteran of the decision.  

In addition to the claim listed above, the Veteran also sought entitlement to service connection for bilateral hearing loss and tinnitus.  The July 2006 rating decision denied these claims.  Before the matter was certified to the Board, in an October 2009 rating decision, the RO granted service connection for bilateral hearing loss, and evaluated it as noncompensably disabling, effective January 10, 2006.  The RO also granted service connection for tinnitus and evaluated it at 10 percent disabling, effective January 10, 2006.  The Board finds that the grant of service connection for these disabilities constitutes a full award of the benefits sought on appeal with respect to these issues.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  

In August 2010, the Veteran filed a claim seeking a higher initial rating for his service-connected hearing loss.  However, in a subsequent statement submitted that same month, he expressed his desire to withdraw this appeal, stating that the claim had been submitted in error.  The record on appeal contains no further indication that the appellant has appealed the downstream elements of effective date or initial rating for these disabilities; thus, these matters are not in appellate status.  

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO.  A videoconference hearing was scheduled in November 2010, but the Veteran failed to appear.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (which stipulates that, if the appellant fails to appear for a scheduled hearing, the case will be processed as though the request for a hearing had been withdrawn).  

The issues of entitlement to service connection for a sleep disorder, to include as secondary to the service-connected tinnitus, and whether new and material evidence has been received sufficient to reopen a claim for service connection for depression have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they referred to the AOJ for appropriate action.  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Such assistance includes assisting the Veteran in procuring service treatment records and other relevant treatment records, and providing a VA examination when necessary.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran contends that his throat condition was incurred in service as a result of his exposure to, and inhalation of, "noxious fumes" emanating from exploding shells near him while performing his military duties.  See July 2011 Informal Hearing Presentation.  The Veteran's DD form 214 reflects that he served in the U.S. Army from September 1960 to November 1963, that his military occupational specialty (MOS) was that of Heavy Weapons Infantryman, and that his last duty assignment was with the 187th Infantry Regiment.  While he did not have any foreign service, his personnel records show that he participated in Basic Combat Training during his period of active service.  

During an April 2005 VA treatment visit, the Veteran presented with complaints of recurrent hoarseness in his voice.  He reported no history of tobacco use but stated that he had been experiencing this throat condition for the past twenty years.  Based on his evaluation of the Veteran, the physician diagnosed the Veteran with left total vocal cord paralysis.  A June 2005 addendum reflects that the Veteran underwent a CAT scan of his neck with infusion, the results of which showed a "medial rotation of the left arytenoid and focal thickening of the left true cord, consistent with true vocal cord paralysis."  Subsequent VA treatment records dated from April 2006 to June 2009 reflect the Veteran's on-going problems concerning the loss of his voice as well as a continued diagnosis of chronic left vocal cord paralysis.  During these visits, the Veteran claimed to have experienced this throat condition for the past 20 to 30 years.  See April 2005 and December 2006 VA treatment records.  

Further review of the claims folder indicates that the RO made two attempts to obtain the Veteran's service treatment records from the National Personnel Records Center (NPRC).  The VA initially attempted to obtain the Veteran's service treatment records from the NPRC in January 2006.  In an April 2006 response, the NPRC informed VA that the Veteran's service treatment records had been mailed.  The second Request for Information, under PIES (Personal Information Exchange System) code 099 was submitted in April 2006 and requested that the service treatment records be sent again as they had not been received.  In May 2006, the NPRC responded that the original records had already been sent to the RO on February 16, 2006, and there were no other service treatment records available under code 13.  It appears that an extensive search for the Veteran's service treatment records was conducted at the RO in May 2006, but was unsuccessful in locating the Veteran's records.  See May 2006 Service Medical Record Search report.  The RO informed the Veteran in a May 2006 letter that it was experiencing difficulty in obtaining his service treatment records and asked that the Veteran furnish documents which could substitute for service treatment records.  

In June 2006, the Predetermination Team at the VA issued a Finding of Unavailability of Service Medical Records, and listed the various attempts made to locate the Veteran's records and obtain additional information from the Veteran.  It was determined that all efforts to obtain the needed military information had been exhausted, any further attempts would be futile, and the records were ultimately not available.  However, in October 2008, the Veteran, through his representative indicated that he contacted the NPRC himself and was able to procure copies of his service treatment records.  He then furnished these records, to include photocopies of his September 1960 enlistment and July 1963 separation examination reports, his health record abstract of service and a chronological record of medical care, to the VA.  The examination reports were both clear for any complaints, treatment or diagnosis of a throat condition.  The clinical evaluation of the Veteran's throat was shown to be normal at the time of his enlistment and upon separation, and he did not report any ear, nose or throat trouble in his September 1960 and July 1963 medical history reports.  The remainder of the service treatment records supplied by the Veteran were also clear for any signs, notations, or evidence of a throat condition.  Upon submitting these records the Veteran did not assert that there were additional service treatment records beyond those provided which needed to be obtained.  

While the service treatment records are clear for any evidence of a throat condition, the Board notes that the Veteran's personnel records reflect that he served as a heavy weapons infantryman and did participate in basic combat training exercises during his period of active service.  His DD form 214 shows that he received the Expert Badge, the Marksman Badge and the 1st Class Gunner award.  Indeed, in the October 2009 rating decision, the RO noted the Veteran's military occupational specialty and conceded his exposure to hazardous noise in service.  As previously discussed, the Veteran attributes his throat condition to his exposure to, and inhalation of, the fumes emitted from exploding shells in service.  Since it has been conceded that the Veteran's military duties exposed him to loud noises from gunfire, it is feasible that the Veteran was simultaneously subjected to the fumes emitted from the firing and detonation of various types of weapons, artillery and explosive devices near him.  

The duty to assist includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R § 3.159 (2010).  VA has a duty to obtain an adequate medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  Barr v. Nicholson, 21 Vet. 303, 311 (2007).  

Under the circumstances presented in this case, the Board finds that the Veteran has met the test established in McLendon.  His medical treatment records reflect his current diagnosis of left vocal cord paralysis, and his MOS and military responsibilities reflect the possibility that he was in fact exposed him to fumes emitted from the firing and detonation of various types of weapons, artillery and explosive devices.  No medical opinion concerning the etiology of the Veteran's throat condition has been provided.  Therefore, a medical examination is necessary to determine whether the Veteran's left vocal cord paralysis is etiologically related to his military service.  

In addition, the Board notes that along with submitting duplicates of his service treatment records, the Veteran also submitted a photocopy of the July 2006 rating decision that denied service connection for a throat condition.  This photocopy of the rating decision contains hand-written notations that were either made by the Veteran or his representative.  One of the notations reads that VA failed to consider the Veteran's VA treatment records from the Hines, Illinois VA medical center (VAMC) dated from 1993 to 2001 in reaching its determination.  The only VA treatment records currently associated with the Veteran's claims file are dated from August 2002 to March 2009.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claim, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified medical records.  Any records obtained must be associated with the Veteran's claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e)(2010).  

Also, the Board notes that several of the Veteran's VA treatment records reference a September 2005 Ear, Nose and Throat (ENT) Consultation note.  However this report is not associated with the Veteran's claims file.  As this matter is being returned to the RO for further development, the RO should attempt to secure the September 2005 VA ENT report as well as updated VA treatment records that are not already on file.  

Accordingly, the case is REMANDED for the following actions:

1.   Request records of ear, nose and throat treatment that the Veteran may have received at the VAMC in Hines, Illinois from 1993 to 2001.  In addition, if available, obtain the September 2005 ENT report referenced above as well as records of ear, nose and throat treatment that the Veteran may have received at the Hines VAMC since March 2009.  Copies of such records which are available should be associated with the claims folder.  

2.  Thereafter, accord the Veteran an appropriate VA ENT examination to determine the nature and etiology of any throat condition that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is required to review all pertinent service treatment records, and post-service VA treatment records.  The examiner's review of the Veteran's claims folder in conjunction with the evaluation should be annotated in the examination report.  All indicated tests should be performed and the findings reported in detail.  The examiner should then provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current throat condition had its onset during the Veteran's period of active service or is otherwise causally or etiologically related to such service, or any incident therein.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After completing the above, and any other development deemed necessary, readjudicate the issue of entitlement to service connection for a partial paralysis of vocal cords.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO.  The appellant 





(CONTINUED ON NEXT PAGE)

has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

